Opinion issued November 21, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00489-CR
                           ———————————
                      KENNETH BENJAMIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                       Trial Court Case No. 16CR1879


                         MEMORANDUM OPINION

      Appellant, Kenneth Benjamin, pleaded guilty to the felony offense of accident

involving serious bodily injury. See TEX. TRANSP. CODE § 550.021(c)(1)(B). The

trial court found appellant guilty and, in accordance with the terms of appellant’s
plea bargain agreement with the State, sentenced appellant to 4 years’ incarceration.

Acting pro se, appellant filed a notice of appeal. We dismiss the appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed

if a certification showing that the defendant has the right of appeal has not been made

part of the record. See TEX. R. APP. P. 25.2(d).

       The trial court’s certification is included in the record on appeal. See id. The

trial court’s certification states that this is a plea bargain case and that the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Because appellant has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).


                                            2